PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
The claimant, an inmate in the Mount Olive Correctional Complex, seeks payment of two items of clothing. The claimant contends that he sent a sweatshirt and a pair of sweatpants to the laundry area of the complex to be washed. However, the items were not returned to the claimant. The estimated value of the missing items is $18.25.
In its Answer, the respondent admits the validity and amount of the claim.
After reviewing the record, the Court has determined that the respondent failed to return the claimant’s personal property. Accordingly, the Court makes an award to the claimant in the amount of $18.25.
Award of $18.25.